DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The Amendment filed July 12, 2022 in response to the Office Action of January 13, 2022, is acknowledged and has been entered. Claims 1, 7, 12, 13, 16-20, 23, 24, 32, 34, 37, 69, and 72 are pending. Claims 32, 37 are amended. Claims 1, 7, 12, 13, 16-20, 23, and 24 remain withdrawn. Claims 32, 34, 37, 69, and 72 are currently being examined.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 32, 34, 37, 69, and 72 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0029956, Beyer et al, claiming priority to July 9, 2004, in view of Gadomska et al (International Journal of Gynecology & Obstetrics, 1997, 57:287-293); Wilding et al (Cancer Letters, 1994, 77:145-153); US Patent Application Publication 2003/0108965, Schummer et al, claiming priority to August 2001; Berek et al (Cancer, 1995, 76:2092-2096); Srinivas et al (Clinical Chemistry, 2001, 47:10; 1901-1911); Petricoin et al (The Lancet, 2002, 359:572-577); Weinberger et al (Current Opinion in Chemical Biology, 2001, 6:86-91); Yip et al (Technology in Cancer Research & Treatment, 2002, vol. 1, number 4; p. 273-279); and US Patent Application Publication 2003/0017464, Pohl (Ciphergen Biosystems), claiming priority to July 2001; as evidenced by Astion et al (Clinical Chemistry, 1992, 38:34-38).
Beyer et al identified ovarian cancer biomarkers CA125, HE4, and serotransferrin (transferrin) present in patient serum by differential mass fingerprinting between ovarian and normal (control) sera by immobilized metal affinity capture (IMAC)-30 and H50 chips, SELDI-TOF MS (Ciphergen Biosystems) and further subjected to protein precipitation, 2-D gel electrophoresis, and  MALDI or MS/MS (Table 3; [8]; [13]; [10]; [16]; [23]; [36]; [29]; [36]; [89]; [101]; [104]; [107]; [118]; Examples; claims). Beyer et al also teach kits comprising capture antibodies for the biomarkers that can be immobilized on a solid substrate, such as microtiter plates or beads, and protein biomarker positive controls ([48-73]; [85-87]). Beyer et al teach detecting the combination of biomarkers for a superior sensitive and specific early diagnostic test for ovarian cancer ([8]; [11-12]; [20]). 
Beyer et al do not teach the protein biomarker panels consists of CA125, HE4, serotransferrin, and ApoA1, and utilizing a protein chip comprising an energy absorbing matrix for mass spectrometry and antibody capture reagents bound to it.
Gadomska et al teach successfully detecting serum levels of Apolipoprotein A1  (ApoA1) and other biomarkers from ovarian cancer patients using an antibody in electroimmuno-diffusion assay and protein controls, wherein levels of ApoA1 were decreased in ovarian cancer patients compared to healthy controls (section 2 and 3; Table 1; p. 292, col. 1). 
Wilding et al teach detecting Apo A1 protein in combination with other biomarkers, including CA125, in the serum of ovarian cancer patients and controls, and optimizing the combination of biomarkers for sensitivity and specificity in diagnosis; wherein Apo A1 in combination with CA125 and additional biomarkers provided a higher sensitivity and/or specificity for ovarian cancer diagnosis than CA125 alone (abstract; section 2.2; Table 3; Table 5; p. 151, col. 2 to p. 152, col. 1). Wilding et al teach the detection of Apo A1 employed the assay described in Astion et al (Clinical Chemistry, 1992, 38:34-38) (section 2.2). As evidenced by Astion et al, Apo A1 is detected using commercial kits of reagents employed in an immunonephelometric assay, which utilizes an antibody-antigen complex for Apo A1 protein binding and detection (p. 35, col. 1, “Analyses”).
Schummer et al teach increased levels of HE4 are a biomarker of ovarian cancer and teach the detection of HE4 protein utilizing anti-HE4 antibody in immunoassays to diagnose ovarian cancer; wherein anti-HE4 antibody is immobilized to a solid support, such as a microtiter plate, and contacted with a patient sample, such as serum, to allow and detect HE4 protein binding to the immobilized antibody ([12-14]; [17]; [22-25]; Figure 6; [96]; [100-115]; Example 3). Schummer et al teach motivation to combine detection of multiple cancer biomarkers due to the heterogeneity of tumor associated antigen expression ([4]). Schummer et al teach CA125 protein is a known serum biomarker for the diagnosis of ovarian cancer and there are several other known serum biomarkers being detected with CA125 for the diagnosis of ovarian cancer ([6]). Schummer et al teach that sometimes CA125 alone or combined with other markers is not sufficient to provide definitive diagnosis, therefore there is a need to provide additional markers during diagnostic testing to produce a multi-factor diagnostic screen. Schummer et al teach combining HE4 with diagnostic testing for ovarian cancer ([7]; [11-12]). Schummer et al exemplify successfully diagnosing ovarian cancer based on elevated levels of serum HE4 using ELISA and suggest adding HE4 detection to an assay detecting CA 125 in order to provide a clinically beneficial complement to the existing ovarian cancer CA 125 diagnostic assay ([145]).
Immunoassay detecting the combined biomarkers:
Like Schummer et al, Berek et al teach the need to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. Berek et al exemplify increasing specificity and sensitivity for ovarian cancer diagnosis by combining additional serum protein biomarkers with CA125 detection (abstract; Table 1 and 2; entire paper).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine antibody reagents for the detection of biomarkers consisting of ApoA1, CA125, HE4, and serotransferrin, wherein the antibodies are immobilized to a solid substrate array. One would have been motivated to: (1) in order to detect proteins diagnostic of ovarian cancer as taught by the cited references; (2) because Schummer et al teach motivation to combine detection of multiple cancer biomarkers due to the heterogeneity of tumor associated antigen expression; (3) Schummer et al teach that sometimes CA125 alone or combined with other markers is not sufficient to provide definitive diagnosis, therefore there is a need to provide additional markers during diagnostic testing to produce a multi-factor diagnostic screen; (4) Schummer et al teach combining HE4 with diagnostic testing for ovarian cancer and suggest adding HE4 detection to an assay detecting known and established ovarian cancer marker CA 125 in order to provide a clinically beneficial complement to the existing ovarian cancer CA 125 diagnostic assay; (5) Gadomska et al and Wilding et al teach Apo A1 is a serum diagnostic marker also able to function in differentiating between ovarian cancer and healthy; (6) Wilding teach CA125 is an established diagnostic marker for ovarian cancer and teach combining other markers with CA125, including Apo A1, to increase sensitivity and specificity of diagnosis; and (7) Berek et al also recognize the need in the art to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. One of ordinary skill in the art would have a reasonable expectation of success making a solid substrate array comprising immobilized antibodies binding to CA125, HE4, transferrin, and ApoA1 and antibody-bound proteins from the sample, given: (1) successful antibody detection of these serum proteins in ovarian cancer diagnosis is established by the prior art; (2) the art teaches CA125 is a known, established serum diagnostic marker for ovarian cancer, and HE4, transferrin, and Apo A1 also successfully serve the same function as serum biomarkers diagnostic of ovarian cancer; and (4) the cited art recognizes combining biomarkers with CA125 are beneficial for successfully improving sensitivity and specificity of ovarian cancer diagnosis, and Wilding et al successfully demonstrate that the addition of Apo A1 detection to CA125 improves sensitivity and specificity in diagnosis of ovarian cancer. One of ordinary skill in the art would have a reasonable expectation of success making an assay that detects the set of biomarkers consisting of CA125, HE4, ApoA1, and serotransferrin, given successful detection of these serum proteins in ovarian cancer diagnosis is established by the prior art, and given they serve the same function of diagnosing ovarian cancer.


Immunoassay array comprising surface configured for mass spectrometry with an energy absorbing matrix:
	
Petricoin et al teach utilizing a protein chip (solid support with energy absorbent matrix) to capture proteins in the serum of ovarian cancer patients and applying SELDI-TOF mass spectrometry to identify and differentially expressed protein biomarkers compared to normal serum and to diagnose ovarian cancer (abstract; p. 573, col. 2; Figure 1). 
	Srinivas et al review chip-based techniques, such as SELDI, to detect biomarkers in patient samples for the early detection of cancer (abstract). Srinivas et al teach mass spectrometry (MS) technology helps with both biomarker discovery and protein profiling directly from the patient sample source without any pre-processing. Sample volumes can be scaled down to as low as 0.5 ul, an advantage in cases in which sample volume is limiting (p. 1905, col. 1). The ProteinChip® SELDI platform can be used as a high-throughput assay for a panel of markers in establishing protein fingerprints and discriminating body fluids derived from cancer patients versus healthy individuals, including for ovarian and prostate cancers (p. 1905, col. 2). The ProteinChip® SELDI-MS system is not only used for biomarker discovery and protein profiling, but is used as an immunoassay platform. As an immunoassay platform, antibody is bound to the chip array to capture protein antigens. This format has been successfully used to develop single and multiplex versions of SELDI immunoassay for detection and measuring prostate-specific antigen and prostate-specific membrane antigen in body fluids, allowing for the discrimination of prostate cancer patients from BPH patients (p. 1905, col. 2). 
	Weinberger et al review various ProteinChip® arrays including arrays with chromatographic surfaces for general profiling and arrays with antibodies immobilized on the energy absorbing surface of the ProteinChip® for specific protein detection studies (Figure 1b). Weinberger et al teach clinical application of the ProteinChip® to make cancer diagnosis (p. 87, col. 2 to p. 89, col. 2).  Weinberger et al teach ProteinChip® technology has an advantage in that the same ProteinChip® array platform used to identify biomarkers can be used for providing a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to the specific set of identified biomarkers on the ProteinChip® array surface. Weinberger et al teach this was successfully practiced to measure PSA and PSMA in serum and seminal plasma to distinguish prostate cancer. By adding a variety of antibodies to a single array, it is possible to develop a multiplex assay to measure simultaneously eight or more biomarkers using a single eight-spot ProteinChip® array (p. 89, col. 2 to p. 90, col. 1).
	Yip et al teach the ProteinChip® array technology forms the basis of a clinical proteomics platform designed to expedite the discovery, validation, and characterization of cancer biomarkers in all stages of cancer progression. Being able to detect cancer progression early in turn allows for the possibility of more effective treatment (abstract). Yip et al teach the ProteinChip® utilizes patented surface enhanced laser desorption/ionization (SELDI) technology combined with time-of-flight mass spectrometry (TOF-MS). Using this ProteinChip® system, subsets of proteins can be selectively captured on the array surface directly from a biological sample in a single step. Proteins can be captured based on their biochemical characteristics (e.g., charge, metal affinity, hydrophobicity), or by using an antibody that captures a specific protein (e.g. antigen, Figure 1) (p. 274, col. 1-2). The ability to use either the chemical/biochemical surfaces or the customizable covalent attachment surfaces in a single ProteinChip® platform provides incredible flexibility in the types of experiments that can be designed to study cancer biology, and more importantly, unites the study of protein characterization, differential protein display for biomarker discovery, and protein-protein interaction studies into a single platform. The ProteinChip® array technology is becoming well established in a number of cancer centers throughout the world (p. 274, col. 2).
	Pohl (Ciphergen Biosystems) teach making and using a protein chip with energy absorbing surface and immobilized capture antibodies binding tumor markers, such as CA125, for analysis of patients samples, including serum, utilizing SELDI, for purposes of cancer diagnostics ([4]; [48-156]; [170-173]; [182-232]; claims 1-70).
	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the combined assay of the cited combined references on a ProteinChip® array comprising energy absorbing matrix for mass spectrometry and capture anitbodies. One would have been motivated to because: (1) Srinivas et al, Weinberger et al, Yip et al, and Pohl teach making and using ProteinChip® with capture antibodies for the detection of previously identified cancer biomarkers and for cancer diagnosis; (2) Srinivas et al suggest the ProteinChip® SELDI platform can be used as a high-throughput assay for discriminating body fluids derived from ovarian cancer patients versus healthy individuals; (3) Srinivas et al, Weinberger et al, and Yip et al teach an advantage of this assay is that proteins can be selectively captured on the array surface directly from a biological sample in a single step, small sample volumes can be used, and it provides a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to a specific set of identified biomarkers on the ProteinChip® array surface; and (4) Yip et al and Pohl teach the ProteinChip® is customizable in covalent attachment surfaces for capture antibodies and Pohl suggests it can be used to capture and detect tumor antigens for diagnosis including CA125. One of ordinary skill in the art would have a reasonable expectation of success given: (1) Beyer et al and Petricoin et al demonstrate SELDI chip technology is already successfully used in the capture and detection of ovarian cancer biomarker proteins in serum; (2) Yip et al teach the ProteinChip® is customizable for specific protein detection utilizing immobilized antibodies on the chip; (3) Pohl teach detailed methods for making the ProteinChip® comprising capture antibodies and energy absorbing matrix for MS, and the combined references teach detection antibodies for the ovarian cancer biomarkers are known; (4) Weinberger et al and Srinivas et al teach the ProteinChip® comprising capture antibodies has been successfully made and used to detect previously identified cancer biomarker proteins and distinguish cancer patients from non-cancer; and (5) Yip et al teach that ProteinChip® array technology is becoming well established in a number of cancer centers throughout the world. 


Response to Arguments
3.	Applicants summarize the cited references, emphasizing the biomarkers are overexpressed in ovarian cancer except for ApoA1 is underexpressed in ovarian cancer. Applicants argue that a person of ordinary skill in the art would not have motivation to combine both overexpressed and underexpressed ovarian cancer biomarkers, particularly because Beyer teaches detection of overexpressed biomarkers in ovarian cancer. None of the cited references teach characterizing ovarian cancer of low malignant potential. None of the cited references teach or suggest biomarkers consisting of CA125, HE4, ApoA1, and serotransferrin and one would not have motivation or guidance to combine these specific biomarkers, particularly since Beyer is directed towards overexpressed biomarkers, and ApoA1 is taught by Gadomska to be underepxressed in ovarian cancer. Applicants argue that they found the combination of CA125, HE4, ApoA1, and serotransferrin biomarkers to be useful in diagnosing ovarian cancer due to transferring and ApoA1 being downregulated while CA125 and HE4 are upregulated. Applicants argue that combining biomarkers does not necessitate a better diagnostic assay or improved sensitivity and specificity. Applicants point to Mercer 1990 and argue Mercer summarizes several studies combining biomarkers for detecting ovarian cancer and teaches the combination of CA125, DF3, CA19-9, or CEA/CA 19-9 offered only minimal gains in sensitivity in comparison to CA125 alone. Applicants argue there is variability combining biomarkers and the results are unpredictable. Applicants argue that combining every known biomarker for ovarian cancer diagnosis does not result in a comprehensive diagnostic test and Examiner has oversimplified the challenges associated with the problem of developing diagnostics for ovarian cancer.

4.	The arguments have been considered but are not persuasive. Contrary to arguments, the disclosure by Beyer for combining overexpressed biomarkers CA125, HE4, and serotransferrin to achieve a superior sensitive and specific early diagnostic test for ovarian cancer does not teach away from or discredit combining underexpressed biomarkers in ovarian cancer to achieve a superior sensitive and specific early diagnostic test for ovarian cancer. The combination of cited references provides both motivation and reasonable expectation of success to combine known underexpressed ovarian cancer biomarkers, including ApoA1, with overexpressed biomarkers for the same purpose of diagnosing ovarian cancer and improving sensitivity and specificity of diagnosis. Both Gadomska and Wilding provide motivation and reasonable expectation of success to utilize APOA1 biomarker in a combined diagnostic assay for ovarian cancer. As mentioned by Applicants, Gadomska teaches APOA1 reduced expression is a biomarker of ovarian cancer, and Wilding demonstrate successfully detecting APOA1 protein in combination with other biomarkers, including CA125, in the serum of ovarian cancer patients and controls, and optimizing the combination of biomarkers for sensitivity and specificity in diagnosis; wherein APOA1 in combination with CA125 and additional biomarkers provided a higher sensitivity and/or specificity for ovarian cancer diagnosis than CA125 alone. Therefore, the cited combined references do provide motivation and reasonable expectation of success to combine underexpressed APOA1 biomarker with overexpressed biomarkers for the same purpose of diagnosing ovarian cancer and improving sensitivity and specificity of diagnosis.
With regard to characterizing ovarian cancer of low malignant potential, the arguments are not persuasive because the preamble of claim 32 reciting: “An article of manufacture for characterizing ovarian cancer of low malignant potential” is considered an intended use of the claimed product and is not given weight for purposes of comparing the claims with the prior art.  The claims read on the active ingredients per se, which are the panel of biospecific/antibody capture reagents attached to a solid support comprising a surface configured for mass spectrometry (see MPEP 2111.02).
Although Applicants argue that they found the combination of CA125, HE4, ApoA1, and serotransferrin biomarkers to be useful in diagnosing ovarian cancer, the arguments do not overcome the obviousness rejection. Applicants have not argued any unexpected or synergistic properties of the claimed article of manufacture over what is taught by the cited prior art. The cited prior art teaches motivation and a reasonable expectation of success for combining and detecting the set of claimed biomarkers known to diagnose ovarian cancer alone or in various subsets with CA125 for the reasons of record.  
Arguments that combining biomarkers does not necessitate a better diagnostic assay or improved sensitivity and specificity are not persuasive. The cited combined references all teach the same need and motivation to improve sensitivity and specificity of ovarian cancer diagnosis by a solution of combining known ovarian cancer biomarkers. The cited combined references teach and demonstrate each of CA125, HE4, ApoA1, and serotransferrin are known ovarian cancer serum biomarkers and successfully demonstrate combining their detection in various biomarker subsets, including with CA125, for the purpose of improving sensitivity and specificity in ovarian cancer diagnosis, regardless of the resulting level of success in increasing sensitivity and specificity calculations. 
Mercer 1990 supports the current rejection in demonstrating there were several known studies in the prior art motivated to successfully combine known ovarian cancer biomarkers for diagnosis, of which the combination of CA125, DF3, CA19-9, or CEA/CA 19-9 resulted in improved sensitivity, even if small, in comparison to CA125 alone.
Contrary to arguments, Examiner has not oversimplified the challenges associated with the problem of developing diagnostics for ovarian cancer. Examiner has established the legal basis of obviousness, wherein the cited reference provide the need, motivation, and reasonable expectation of success to arrive at the claimed article of manufacture. The cited combined references teach each of the individual biomarkers is a known ovarian cancer serum biomarker that serves the same function of diagnosing ovarian cancer, the cited references teach motivation and reasonable expectation of success to combine known ovarian cancer biomarkers for the same purpose of increasing sensitivity and specificity of ovarian cancer diagnosis over individual biomarkers, particularly when combining with CA125. 

	

5.	Claims 32, 34, 37, 69, and 72 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US Patent Application Publication 2014/0038852, Chan et al, claiming priority to 2003; in view of US Patent Application Publication 2006/0029956, Beyer et al, claiming priority to July 9, 2004; Berek et al (Cancer, 1995, 76:2092-2096); Srinivas et al (Clinical Chemistry, 2001, 47:10; 1901-1911); Weinberger et al (Current Opinion in Chemical Biology, 2001, 6:86-91); Yip et al (Technology in Cancer Research & Treatment, 2002, vol. 1, number 4; p. 273-279); and US Patent Application Publication 2003/0017464, Pohl (Ciphergen Biosystems), claiming priority to July 2001. 
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§  706.02(l)(1) and 706.02(l)(2). 
Chan et al teach kits for diagnosis of ovarian cancer comprising protein biomarkers HE4, ApoA1, and CA125 and capture antibodies to the protein biomarkers immobilized on a protein biochips comprising energy absorbing matrix for SELDI MS. Chan et al suggest using protein biochips or ProteinChip® arrays produced by Ciphergen Biosystems and teach many protein chips are described in the prior art ([14-37]; [71-81]; [104-105]; [121-135]; [157-161]; [175-188]; Examples; claims 78-88).
Chan et al does not teach the protein biomarker panel consists of protein biomarkers of CA125, HE4, serotransferrin, and ApoA1.
Beyer et al identified ovarian cancer biomarkers CA125, HE4, and serotransferrin (transferrin) present in patient serum by differential mass fingerprinting between ovarian and normal (control) sera by immobilized metal affinity capture (IMAC)-30 and H50 chips, SELDI-TOF MS (Ciphergen Biosystems) and further subjected to protein precipitation, 2-D gel electrophoresis, and  MALDI or MS/MS (Table 3; [8]; [13]; [10]; [16]; [23]; [36]; [29]; [36]; [89]; [101]; [104]; [107]; [118]; Examples; claims). Beyer et al also teach kits comprising capture antibodies for the biomarkers that can be immobilized on a solid substrate, such as microtiter plates or beads, and protein biomarker positive controls ([48-73]; [85-87]). Beyer et al teach detecting the combination of biomarkers for a superior sensitive and specific early diagnostic test for ovarian cancer ([8]; [11-12]; [20]). 
Immunoassay detecting the combined biomarkers:
Berek et al teach the need to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. Berek et al exemplify increasing specificity and sensitivity for ovarian cancer diagnosis by combining additional serum protein biomarkers with CA125 detection (abstract; Table 1 and 2; entire paper).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine reagents for the detection of biomarkers consisting of ApoA1, CA125, HE4, and serotransferrin (transferrin) comprising antibodies immobilized to the protein chip array for MS of Chan et al. One would have been motivated to in order to detect proteins diagnostic of ovarian cancer as taught by the cited references, and to increase the sensitivity and specificity of ovarian cancer serum marker CA125, as suggested by Beyer et al and Berek et al. One of ordinary skill in the art would have a reasonable expectation of success making an assay that detects the set of biomarkers consisting of CA125, HE4, ApoA1, and serotransferrin, given successful detection of these serum proteins in ovarian cancer diagnosis is established by the prior art, and given they serve the same function of diagnosing ovarian cancer.

Immunoassay array comprising surface configured for mass spectrometry with an energy absorbing matrix:
	Chan et al teach and suggest making and using a ProteinChip® SELDI-MS system with antibodies immobilized to the chip for protein detection and ovarian cancer diagnosis as set forth above. Chan et al demonstrate detecting and identifying biomarkers HE4, ApoA1, and CA125 as ovarian cancer biomarkers utilizing protein chips and MS (Examples).
	Srinivas et al review chip-based techniques, such as SELDI, to detect biomarkers in patient samples for the early detection of cancer (abstract). Srinivas et al teach mass spectrometry (MS) technology helps with both biomarker discovery and protein profiling directly from the patient sample source without any pre-processing. Sample volumes can be scaled down to as low as 0.5 ul, an advantage in cases in which sample volume is limiting (p. 1905, col. 1). The ProteinChip® SELDI platform can be used as a high-throughput assay for a panel of markers in establishing protein fingerprints and discriminating body fluids derived from cancer patients versus healthy individuals, including for ovarian and prostate cancers (p. 1905, col. 2). The ProteinChip® SELDI-MS system is not only used for biomarker discovery and protein profiling, but is used as an immunoassay platform. As an immunoassay platform, antibody is bound to the chip array to capture protein antigens. This format has been successfully used to develop single and multiplex versions of SELDI immunoassay for detection and measuring prostate-specific antigen and prostate-specific membrane antigen in body fluids, allowing for the discrimination of prostate cancer patients from BPH patients (p. 1905, col. 2). 
	Weinberger et al review various ProteinChip® arrays including arrays with chromatographic surfaces for general profiling and arrays with antibodies immobilized on the energy absorbing surface of the ProteinChip® for specific protein detection studies (Figure 1b). Weinberger et al teach clinical application of the ProteinChip® to make cancer diagnosis (p. 87, col. 2 to p. 89, col. 2).  Weinberger et al teach ProteinChip® technology has an advantage in that the same ProteinChip® array platform used to identify biomarkers can be used for providing a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to the specific set of identified biomarkers on the ProteinChip® array surface. Weinberger et al teach this was successfully practiced to measure PSA and PSMA in serum and seminal plasma to distinguish prostate cancer. By adding a variety of antibodies to a single array, it is possible to develop a multiplex assay to measure simultaneously eight or more biomarkers using a single eight-spot ProteinChip® array (p. 89, col. 2 to p. 90, col. 1).
	Yip et al teach the ProteinChip® array technology forms the basis of a clinical proteomics platform designed to expedite the discovery, validation, and characterization of cancer biomarkers in all stages of cancer progression. Being able to detect cancer progression early in turn allows for the possibility of more effective treatment (abstract). Yip et al teach the ProteinChip® utilizes patented surface enhanced laser desorption/ionization (SELDI) technology combined with time-of-flight mass spectrometry (TOF-MS). Using this ProteinChip® system, subsets of proteins can be selectively captured on the array surface directly from a biological sample in a single step. Proteins can be captured based on their biochemical characteristics (e.g., charge, metal affinity, hydrophobicity), or by using an antibody that captures a specific protein (e.g. antigen, Figure 1) (p. 274, col. 1-2). The ability to use either the chemical/biochemical surfaces or the customizable covalent attachment surfaces in a single ProteinChip® platform provides incredible flexibility in the types of experiments that can be designed to study cancer biology, and more importantly, unites the study of protein characterization, differential protein display for biomarker discovery, and protein-protein interaction studies into a single platform. The ProteinChip® array technology is becoming well established in a number of cancer centers throughout the world (p. 274, col. 2).
	Pohl (Ciphergen Biosystems) teach making and using a protein chip with energy absorbing surface and immobilized capture antibodies binding tumor markers, such as CA125, for analysis of patients samples, including serum, utilizing SELDI, for purposes of cancer diagnostics ([4]; [48-156]; [170-173]; [182-232]; claims 1-70).
	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the combined assay of the cited combined references on a ProteinChip® array comprising energy absorbing matrix for mass spectrometry and capture antibodies. One would have been motivated to because: (1) Chan et al explicitly teach and suggest doing so; (2) Chan et al, Srinivas et al, Weinberger et al, Yip et al, and Pohl teach making and using ProteinChip® with capture antibodies for the detection of previously identified cancer biomarkers and for cancer diagnosis; (2) Srinivas et al suggest the ProteinChip® SELDI platform can be used as a high-throughput assay for discriminating body fluids derived from ovarian cancer patients versus healthy individuals; (3) Srinivas et al, Weinberger et al, and Yip et al teach an advantage of this assay is that proteins can be selectively captured on the array surface directly from a biological sample in a single step, small sample volumes can be used, and it provides a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to a specific set of identified biomarkers on the ProteinChip® array surface; and (4) Yip et al and Pohl teach the ProteinChip® is customizable in covalent attachment surfaces for capture antibodies and Pohl suggests it can be used to capture and detect tumor antigens for diagnosis including CA125. One of ordinary skill in the art would have a reasonable expectation of success given: (1) Chan et al and Beyer et al demonstrate SELDI chip technology is already successfully used in the capture and detection of ovarian cancer biomarker proteins in serum; (2) Yip et al teach the ProteinChip® is customizable for specific protein detection utilizing immobilized antibodies on the chip; (3) Pohl teach detailed methods for making the ProteinChip® comprising capture antibodies and energy absorbing matrix for MS, and the combined references teach detection antibodies for the ovarian cancer biomarkers are known; (4) Weinberger et al and Srinivas et al teach the ProteinChip® comprising capture antibodies has been successfully made and used to detect previously identified cancer biomarker proteins and distinguish cancer patients from non-cancer; and (5) Yip et al teach that ProteinChip® array technology is becoming well established in a number of cancer centers throughout the world. 


Response to Arguments
6.	Applicants argue that combining biomarkers is not obvious because it does not automatically correlate with a better diagnosis of ovarian cancer. Applicants argue that Chan recognizes this fact and refers to improvement specifically using three preferred biomarkers (APOA1, transthyretin ΔN10, IAIH4 fragment) with CA125. Applicants argue that Beyer does not teach APOA1 is a biomarker of ovarian cancer, only teaches combining overexpressed biomarkers, and one would not be motivated to combine Beyer with Chan. Applicants argue that the cited references do not teach characterizing ovarian cancer of low malignant potential. The cited references fail to teach the biomarker panel consisting of HE4, ApoA1, transferrin, and CA125.

7.	The arguments have been considered but are not persuasive. Beyer is provided as motivation and reasonable expectation of success to add and detect serotransferrin biomarker with the bioamrekrs HE4, CA125, and APOA1 taught by Chan in order to increase sensitivity and specificity of ovarian cancer diagnosis, the motivation and need shared by all the cited references to combine known ovarian cancer biomarkers, particularly combining with CA125. Beyer does not teach away from or discredit combining overexpressed and underexpressed ovarian cancer biomarkers for diagnosis. 
With regard to characterizing ovarian cancer of low malignant potential, the arguments are not persuasive because the preamble of claim 32 reciting: “An article of manufacture for characterizing ovarian cancer of low malignant potential” is considered an intended use of the claimed product and is not given weight for purposes of comparing the claims with the prior art.  The claims read on the active ingredients per se, which are the panel of biospecific/antibody capture reagents attached to a solid support comprising a surface configured for mass spectrometry (see MPEP 2111.02).
The cited combined references teach each of the individual biomarkers is a known ovarian cancer serum biomarker that serves the same function of diagnosing ovarian cancer, the cited references teach need, motivation, and reasonable expectation of success to combine known ovarian cancer biomarkers for the same purpose of increasing sensitivity and specificity of ovarian cancer diagnosis over individual biomarkers, particularly when combining with CA125. 



8.	Claims 32, 34, 37, 69, and 72 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. Patent No. 9,816,995, Zhang et al, claiming priority to June 22, 2005; in view of US Patent Application Publication 2003/0108965, Schummer et al, claiming priority to August 2001; Berek et al (Cancer, 1995, 76:2092-2096); Srinivas et al (Clinical Chemistry, 2001, 47:10; 1901-1911); Weinberger et al (Current Opinion in Chemical Biology, 2001, 6:86-91); Yip et al (Technology in Cancer Research & Treatment, 2002, vol. 1, number 4; p. 273-279); and US Patent Application Publication 2003/0017464, Pohl (Ciphergen Biosystems), claiming priority to July 2001.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§  706.02(l)(1) and 706.02(l)(2). 
Zhang et al teach kits for the detection and diagnosis of ovarian cancer biomarkers comprising CA125, transferrin, and ApoA1 proteins in patient serum; wherein the kit comprises antibody capture reagents for the biomarkers that are bound to a protein chip array comprising an energy absorbing matrix for SELDI-MS, and purified protein biomarkers as standards or calibrators. Zhang et al suggest the biomarkers further comprise HE4 for the diagnosis of ovarian cancer Zhang et al suggest using protein biochips or ProteinChip® arrays produced by Ciphergen Biosystems and teach many protein chips are described in the prior art (col. 4, lines 1-11; col. 5, line 26 to col. 6, line 51; col. 11, lines 29 to col. 17, line 21; Table 3; col. 19, line 48 to col. 20, line 65; col. 24, line 44 to col. 25, line 55; claim 1; Exmaples). Zhang et al teach that combinations of biomarkers provide greater predictive value than single biomarkers, and can increase the sensitivity and specificity of diagnosis (col. 18, lines 41-59; Table 3).
Zhang et al does not teach the protein biomarker panel consists of CA125, HE4, serotransferrin, and ApoA1.
Schummer et al teach increased levels of HE4 are a biomarker of ovarian cancer and teach the detection of HE4 protein utilizing anti-HE4 antibody in immunoassays to diagnose ovarian cancer; wherein anti-HE4 antibody is immobilized to a solid support, such as a microtiter plate, and contacted with a patient sample, such as serum, to allow and detect HE4 protein binding to the immobilized antibody ([12-14]; [17]; [22-25]; Figure 6; [96]; [100-115]; Example 3). Schummer et al teach motivation to combine detection of multiple cancer biomarkers due to the heterogeneity of tumor associated antigen expression ([4]). Schummer et al teach CA125 protein is a known serum biomarker for the diagnosis of ovarian cancer and there are several other known serum biomarkers being detected with CA125 for the diagnosis of ovarian cancer ([6]). Schummer et al teach that sometimes CA125 alone or combined with other markers is not sufficient to provide definitive diagnosis, therefore there is a need to provide additional markers during diagnostic testing to produce a multi-factor diagnostic screen. Schummer et al teach combining HE4 with diagnostic testing for ovarian cancer ([7]; [11-12]). Schummer et al exemplify successfully diagnosing ovarian cancer based on elevated levels of serum HE4 using ELISA and suggest adding HE4 detection to an assay detecting CA 125 in order to provide a clinically beneficial complement to the existing ovarian cancer CA 125 diagnostic assay ([145]).
Immunoassay detecting the combined biomarkers:
Like Schummer et al, Berek et al teach the need to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. Berek et al exemplify increasing specificity and sensitivity for ovarian cancer diagnosis by combining additional serum protein biomarkers with CA125 detection (abstract; Table 1 and 2; entire paper).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine reagents for the detection of biomarkers consisting of HE4 with ApoA1, CA125, and serotransferrin (transferrin) comprising antibodies immobilized to a protein chip for MS detection. One would have been motivated to in order to detect proteins diagnostic of ovarian cancer as taught by the cited references, and to increase the sensitivity and specificity of ovarian cancer serum marker CA125, as suggested by Zhang et al, Schummer et al and Berek et al. One of ordinary skill in the art would have a reasonable expectation of success making an assay that detects the set of biomarkers consisting of CA125, HE4, ApoA1, and serotransferrin, given successful detection of these serum proteins in ovarian cancer diagnosis is established by the prior art, and given they serve the same function of diagnosing ovarian cancer.

Immunoassay array comprising surface configured for mass spectrometry with an energy absorbing matrix:
	Zhang et al teach and suggest making and using a ProteinChip® SELDI-MS system with antibodies immobilized to the chip for protein detection and ovarian cancer diagnosis as set forth above. Chan et al demonstrate detecting and identifying biomarkers ApoA1, transferring and CA125 as ovarian cancer biomarkers utilizing protein chips and MS (Examples) and suggest combining HE4 for the same purpose (col. 4, lines 1-12; col. 20, lines 48-50).
	Srinivas et al review chip-based techniques, such as SELDI, to detect biomarkers in patient samples for the early detection of cancer (abstract). Srinivas et al teach mass spectrometry (MS) technology helps with both biomarker discovery and protein profiling directly from the patient sample source without any pre-processing. Sample volumes can be scaled down to as low as 0.5 ul, an advantage in cases in which sample volume is limiting (p. 1905, col. 1). The ProteinChip® SELDI platform can be used as a high-throughput assay for a panel of markers in establishing protein fingerprints and discriminating body fluids derived from cancer patients versus healthy individuals, including for ovarian and prostate cancers (p. 1905, col. 2). The ProteinChip® SELDI-MS system is not only used for biomarker discovery and protein profiling, but is used as an immunoassay platform. As an immunoassay platform, antibody is bound to the chip array to capture protein antigens. This format has been successfully used to develop single and multiplex versions of SELDI immunoassay for detection and measuring prostate-specific antigen and prostate-specific membrane antigen in body fluids, allowing for the discrimination of prostate cancer patients from BPH patients (p. 1905, col. 2). 
	Weinberger et al review various ProteinChip® arrays including arrays with chromatographic surfaces for general profiling and arrays with antibodies immobilized on the energy absorbing surface of the ProteinChip® for specific protein detection studies (Figure 1b). Weinberger et al teach clinical application of the ProteinChip® to make cancer diagnosis (p. 87, col. 2 to p. 89, col. 2).  Weinberger et al teach ProteinChip® technology has an advantage in that the same ProteinChip® array platform used to identify biomarkers can be used for providing a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to the specific set of identified biomarkers on the ProteinChip® array surface. Weinberger et al teach this was successfully practiced to measure PSA and PSMA in serum and seminal plasma to distinguish prostate cancer. By adding a variety of antibodies to a single array, it is possible to develop a multiplex assay to measure simultaneously eight or more biomarkers using a single eight-spot ProteinChip® array (p. 89, col. 2 to p. 90, col. 1).
	Yip et al teach the ProteinChip® array technology forms the basis of a clinical proteomics platform designed to expedite the discovery, validation, and characterization of cancer biomarkers in all stages of cancer progression. Being able to detect cancer progression early in turn allows for the possibility of more effective treatment (abstract). Yip et al teach the ProteinChip® utilizes patented surface enhanced laser desorption/ionization (SELDI) technology combined with time-of-flight mass spectrometry (TOF-MS). Using this ProteinChip® system, subsets of proteins can be selectively captured on the array surface directly from a biological sample in a single step. Proteins can be captured based on their biochemical characteristics (e.g., charge, metal affinity, hydrophobicity), or by using an antibody that captures a specific protein (e.g. antigen, Figure 1) (p. 274, col. 1-2). The ability to use either the chemical/biochemical surfaces or the customizable covalent attachment surfaces in a single ProteinChip® platform provides incredible flexibility in the types of experiments that can be designed to study cancer biology, and more importantly, unites the study of protein characterization, differential protein display for biomarker discovery, and protein-protein interaction studies into a single platform. The ProteinChip® array technology is becoming well established in a number of cancer centers throughout the world (p. 274, col. 2).
	Pohl (Ciphergen Biosystems) teach making and using a protein chip with energy absorbing surface and immobilized capture antibodies binding tumor markers, such as CA125, for analysis of patients samples, including serum, utilizing SELDI, for purposes of cancer diagnostics ([4]; [48-156]; [170-173]; [182-232]; claims 1-70).
	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the combined assay of the cited combined references on a ProteinChip® array comprising energy absorbing matrix for mass spectrometry and capture antibodies. One would have been motivated to because: (1) Zhang et al explicitly teach and suggest doing so; (2) Zhang et al, Srinivas et al, Weinberger et al, Yip et al, and Pohl teach making and using ProteinChip® with capture antibodies for the detection of previously identified cancer biomarkers and for cancer diagnosis; (2) Srinivas et al suggest the ProteinChip® SELDI platform can be used as a high-throughput assay for discriminating body fluids derived from ovarian cancer patients versus healthy individuals; (3) Srinivas et al, Weinberger et al, and Yip et al teach an advantage of this assay is that proteins can be selectively captured on the array surface directly from a biological sample in a single step, small sample volumes can be used, and it provides a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to a specific set of identified biomarkers on the ProteinChip® array surface; and (4) Yip et al and Pohl teach the ProteinChip® is customizable in covalent attachment surfaces for capture antibodies and Pohl suggests it can be used to capture and detect tumor antigens for diagnosis including CA125. One of ordinary skill in the art would have a reasonable expectation of success given: (1) Zhang et al demonstrate SELDI chip technology is already successfully used in the capture and detection of ovarian cancer biomarker proteins in serum; (2) Yip et al teach the ProteinChip® is customizable for specific protein detection utilizing immobilized antibodies on the chip; (3) Pohl teach detailed methods for making the ProteinChip® comprising capture antibodies and energy absorbing matrix for MS, and the combined references teach detection antibodies for the ovarian cancer biomarkers are known; (4) Weinberger et al and Srinivas et al teach the ProteinChip® comprising capture antibodies has been successfully made and used to detect previously identified cancer biomarker proteins and distinguish cancer patients from non-cancer; and (5) Yip et al teach that ProteinChip® array technology is becoming well established in a number of cancer centers throughout the world. 



Response to Arguments
9.	Applicants admit that Zhang teaches that although individual biomarkers can be useful, a combination of biomarkers can provide better predictive value when assessing ovarian cancer status than a single biomarker. Applicants argue that Zhang identifies biomarkers transferrin, APOA1, and CA125 in Table 3 but Table 3 does not include HE4. Zhang teaches HE4 in combination with CTAP3 which is not claimed. Applicants state that Schummer teaches HE4 is a known biomarker for detection in ovarian cancer and is complementary with the detection of CA125 for ovarian cancer diagnosis. Applicants argue that combining known biomarkers is not obvious and does not automatically correlate with better diagnosis or prediction of ovarian cancer and Schummer recognizes this fact and the need for additional biomarkers to be used. Applicants argue there is not suggestion or motivation to separate HE4 biomarker form CTAP3 in Zhang and combine with CA125, APOA1, and transferrin. Applicants state that Berek teaches detecting the combination of serum protein biomarkers with CA125 increases sensitivity and specificity for diagnosing ovarian cancer as compared to single biomarkers.

10.	The arguments have been considered but are not persuasive. The cited combined references all teach and suggest the need, motivation, and success for combining known ovarian cancer biomarkers to increase sensitivity and specificity for ovarian cancer diagnosis, particularly combining with CA125 biomarker. Schummer provides a reasonable expectation of success for utilizing HE4 alone, without CTAP3, for ovarian cancer diagnosis, and explicitly suggests combining biomarkers to improve diagnosis, particularly with CA125. Berek recognizes the need and motivation to combine multiple known ovarian cancer biomarkers with CA125 to improve sensitivity and specificity of ovarian cancer diagnosis. The cited prior art all recognize the need to combine known ovarian cancer serum biomarkers to increase sensitivity and specificity of diagnosis, particularly with CA125. Given the recognized need to detect combined serum biomarkers for early ovarian cancer diagnosis and to enhance sensitivity and specificity of diagnosis, given the known method for combining detection of known ovarian cancer biomarkers, particularly with CA125, in immunoassays and mass spectrometry assays to increase sensitivity and specificity of diagnosis, and given the established function of each of the biomarkers HE4, CA125, APOA1, and transferrin for diagnosing ovarian cancer alone or combined with other biomarkers, one of skill in the art could have pursued combining the known ovarian cancer biomarkers to arrive at the claimed article of manufacture for diagnosing ovarian cancer, with a reasonable expectation of success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate were the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 32, 34, 37, 69, and 72 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,816,995 in view of US Patent Application Publication 2003/0108965, Schummer et al, claiming priority to August 2001; Berek et al (Cancer, 1995, 76:2092-2096); Srinivas et al (Clinical Chemcitry, 2001, 47:10; 1901-1911); Petricoin et al (The Lancet, 2002, 359:572-577); Weinberger et al (Current Opinion in Chemical Biology, 2001, 6:86-91); Yip et al (Technology in Cancer Research & Treatment, 2002, vol. 1, number 4; p. 273-279); and US Patent Application Publication 2003/0017464, Pohl (Ciphergen Biosystems), claiming priority to July 2001.
Both the instant application and US Patent are claiming a composition for the diagnosis of ovarian cancer comprising biomarker proteins ApoA1, transferrin, and CA125 and capture antibodies attached to solid substrate. The US Patent does not claim the composition consists of protein biomarkers of, and capture antibodies binding to CA125, HE4, serotransferrin, and ApoA1, wherein the solid substrate is a chip comprising energy absorbing matrix for MS. It is noted that the US Patent discloses protein biochip arrays comprising energy absorbing martrix for MS are encompassed by “solid substrates” (col. 11, lines 30-36; col. 25, lines 17-24; col. 26, lines 41-48).
Schummer et al teach increased levels of HE4 are a biomarker of ovarian cancer and teach the detection of HE4 protein utilizing anti-HE4 antibody in immunoassays to diagnose ovarian cancer; wherein anti-HE4 antibody is immobilized to a solid support, such as a microtiter plate, and contacted with a patient sample, such as serum, to allow and detect HE4 protein binding to the immobilized antibody ([12-14]; [17]; [22-25]; Figure 6; [96]; [100-115]; Example 3). Schummer et al teach motivation to combine detection of multiple cancer biomarkers due to the heterogeneity of tumor associated antigen expression ([4]). Schummer et al teach CA125 protein is a known serum biomarker for the diagnosis of ovarian cancer and there are several other known serum biomarkers being detected with CA125 for the diagnosis of ovarian cancer ([6]). Schummer et al teach that sometimes CA125 alone or combined with other markers is not sufficient to provide definitive diagnosis, therefore there is a need to provide additional markers during diagnostic testing to produce a multi-factor diagnostic screen. Schummer et al teach combining HE4 with diagnostic testing for ovarian cancer ([7]; [11-12]). Schummer et al exemplify successfully diagnosing ovarian cancer based on elevated levels of serum HE4 using ELISA and suggest adding HE4 detection to an assay detecting CA 125 in order to provide a clinically beneficial complement to the existing ovarian cancer CA 125 diagnostic assay ([145]).
Combining CA125, HE4, serotransferrin, and ApoA1 biomarkers and capture antibodies for assay:
Like Schummer et al, Berek et al teach the need to combine multiple serum protein markers with CA125 to enhance specificity and sensitivity for ovarian cancer diagnosis. Berek et al exemplify increasing specificity and sensitivity for ovarian cancer diagnosis by combining additional serum protein biomarkers with CA125 detection (abstract; Table 1 and 2; entire paper).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine reagents for the detection of HE4 with ApoA1, CA125, and serotransferrin (transferrin) comprising antibodies immobilized to a microarray, and including control proteins. One would have been motivated to in order to detect proteins diagnostic of ovarian cancer as claimed and taught by the cited references, and to increase the sensitivity and specificity of ovarian cancer serum marker CA125, as suggested by Schummer et al and Berek et al. One of ordinary skill in the art would have a reasonable expectation of success making a microarray comprising immobilized antibodies to CA125, HE4, ApoA1, and serotransferrin and positive control proteins, given successful antibody detection of these serum proteins in ovarian cancer diagnosis is established by the prior art.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a solid substrate array consisting of protein biomarkers CA125, HE4, serotransferrin, and ApoA1 and capture antibodies binding thereto. One of ordinary skill in the art would have been motivated to, and have a reasonable expectation of success to provide the subset of these diagnostic ovarian cancer biomarkers and capture reagents because the subset would provide the same function as they would comprised in a larger group of ovarian cancer biomarkers and their capture reagents.

Immunoassay array comprising surface configured for mass spectrometry with an energy absorbing matrix:
	
Petricoin et al teach utilizing a protein chip (solid support with energy absorbent matrix) to capture proteins in the serum of ovarian cancer patients and applying SELDI-TOF mass spectrometry to identify and differentially expressed protein biomarkers compared to normal serum and to diagnose ovarian cancer (abstract; p. 573, col. 2; Figure 1). 
	Srinivas et al review chip-based techniques, such as SELDI, to detect biomarkers in patient samples for the early detection of cancer (abstract). Srinivas et al teach mass spectrometry (MS) technology helps with both biomarker discovery and protein profiling directly from the patient sample source without any pre-processing. Sample volumes can be scaled down to as low as 0.5 ul, an advantage in cases in which sample volume is limiting (p. 1905, col. 1). The ProteinChip® SELDI platform can be used as a high-throughput assay for a panel of markers in establishing protein fingerprints and discriminating body fluids derived from cancer patients versus healthy individuals, including for ovarian and prostate cancers (p. 1905, col. 2). The ProteinChip® SELDI-MS system is not only used for biomarker discovery and protein profiling, but is used as an immunoassay platform. As an immunoassay platform, antibody is bound to the chip array to capture protein antigens. This format has been successfully used to develop single and multiplex versions of SELDI immunoassay for detection and measuring prostate-specific antigen and prostate-specific membrane antigen in body fluids, allowing for the discrimination of prostate cancer patients from BPH patients (p. 1905, col. 2). 
	Weinberger et al review various ProteinChip® arrays including arrays with chromatographic surfaces for general profiling and arrays with antibodies immobilized on the energy absorbing surface of the ProteinChip® for specific protein detection studies (Figure 1b). Weinberger et al teach clinical application of the ProteinChip® to make cancer diagnosis (p. 87, col. 2 to p. 89, col. 2).  Weinberger et al teach ProteinChip® technology has an advantage in that the same ProteinChip® array platform used to identify biomarkers can be used for providing a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to the specific set of identified biomarkers on the ProteinChip® array surface. Weinberger et al teach this was successfully practiced to measure PSA and PSMA in serum and seminal plasma to distinguish prostate cancer. By adding a variety of antibodies to a single array, it is possible to develop a multiplex assay to measure simultaneously eight or more biomarkers using a single eight-spot ProteinChip® array (p. 89, col. 2 to p. 90, col. 1).
	Yip et al teach the ProteinChip® array technology forms the basis of a clinical proteomics platform designed to expedite the discovery, validation, and characterization of cancer biomarkers in all stages of cancer progression. Being able to detect cancer progression early in turn allows for the possibility of more effective treatment (abstract). Yip et al teach the ProteinChip® utilizes patented surface enhanced laser desorption/ionization (SELDI) technology combined with time-of-flight mass spectrometry (TOF-MS). Using this ProteinChip® system, subsets of proteins can be selectively captured on the array surface directly from a biological sample in a single step. Proteins can be captured based on their biochemical characteristics (e.g., charge, metal affinity, hydrophobicity), or by using an antibody that captures a specific protein (e.g. antigen, Figure 1) (p. 274, col. 1-2). The ability to use either the chemical/biochemical surfaces or the customizable covalent attachment surfaces in a single ProteinChip® platform provides incredible flexibility in the types of experiments that can be designed to study cancer biology, and more importantly, unites the study of protein characterization, differential protein display for biomarker discovery, and protein-protein interaction studies into a single platform. The ProteinChip® array technology is becoming well established in a number of cancer centers throughout the world (p. 274, col. 2).
	Pohl (Ciphergen Biosystems) teach making and using a protein chip with energy absorbing surface and immobilized capture antibodies binding tumor markers, such as CA125, for analysis of patients samples, including serum, utilizing SELDI, for purposes of cancer diagnostics ([4]; [48-156]; [170-173]; [182-232]; claims 1-70).
	
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the combined assay of the cited combined references on a ProteinChip® array comprising energy absorbing matrix for mass spectrometry and capture anitbodies. One would have been motivated to because: (1) the US Patent explicitly claims immobilizing biomarker antibodies to a solid substrate for the diagnosis of ovarian cancer; (2) Srinivas et al, Weinberger et al, Yip et al, and Pohl teach making and using solid substrate ProteinChip® with capture antibodies for the detection of previously identified cancer biomarkers and for cancer diagnosis; (3) Srinivas et al suggest the ProteinChip® SELDI platform can be used as a high-throughput assay for discriminating body fluids derived from ovarian cancer patients versus healthy individuals; (4) Srinivas et al, Weinberger et al, and Yip et al teach an advantage of this assay is that proteins can be selectively captured on the array surface directly from a biological sample in a single step, small sample volumes can be used, and it provides a rapid, sensitive and high-throughput assay for biomarkers by immobilizing antibodies to a specific set of identified biomarkers on the ProteinChip® array surface; and (5) Yip et al and Pohl teach the ProteinChip® is customizable in covalent attachment surfaces for capture antibodies and Pohl suggests it can be used to capture and detect tumor antigens for diagnosis including CA125. One of ordinary skill in the art would have a reasonable expectation of success given: (1) Petricoin et al demonstrate SELDI chip technology is already successfully used in the capture and detection of ovarian cancer biomarker proteins in serum; (2) Yip et al teach the ProteinChip® is customizable for specific protein detection utilizing immobilized antibodies on the chip; (3) Pohl teach detailed methods for making the ProteinChip® comprising capture antibodies and energy absorbing matrix for MS, and the combined references teach detection antibodies for the ovarian cancer biomarkers are known; (4) Weinberger et al and Srinivas et al teach the ProteinChip® comprising capture antibodies has been successfully made and used to detect previously identified cancer biomarker proteins and distinguish cancer patients from non-cancer; and (5) Yip et al teach that ProteinChip® array technology is becoming well established in a number of cancer centers throughout the world. 


Response to Arguments
12.	Applicants argue that the Zhang US Patent 9,816,995 claim 1 panel of biomarkers does not include HE4 and instead includes ApoA1, Beta-2 microglobulin, transthyretin, transferrin, and CA125. Applicants argue that Zhang discloses combining CTAP3 with HE4 but claim 1 does not include CTAP3, therefore it would not be obvious to add HE4 and exclude Beta-2 microglobulin and transthyretin.

13.	The arguments have been considered but are not persuasive. Applicants did not argue or consider the disclosure of any of the secondary references provided in the rejection. It is the combination of cited references with the US Patent claims that render the instant invention obvious for the reasons of record. Contrary to arguments, the disclosure of the Zhang US Patent is not considered when making a double patenting rejection because it is only the claims that must be considered.

14.	All other objections recited in the Office Action mailed January 13, 2022 are hereby withdrawn in view of amendments.


15.	Conclusion: No claim is allowed.

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642